Citation Nr: 0215400	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-08 054	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for residuals of a left distal fibula fracture, 
status post open reduction and internal fixation; and closed 
reduction and external fixation tibia fracture with iliac 
crest bone graft.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for a service connected mood disorder with 
depressive features secondary to tibia and fibula fractures.  

3.  Entitlement to service connection for a right ankle 
disability, including as secondary to a service-connected 
disability.  

4.  Entitlement to service connection for a right knee 
disability, including as secondary to a service-connected 
disability.  

5.  Entitlement to service connection for aggravation of pre-
existing bilateral pes planus.  

6.  Entitlement to a temporary total rating of 100 percent, 
under 38 C.F.R. § 4.30, for a period of convalescence 
following surgery on March 1, 2001.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1998 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 1999 service connection for residuals 
of a left distal fibula fracture, status post open reduction 
and internal fixation; and closed reduction and external 
fixation tibia fracture with iliac crest bone graft was 
granted and assigned a 20 percent evaluation.  Service 
connection for a right ankle disability and a right knee 
disability was denied.  

In March 2001, the Board remanded the above claims to the RO 
for further development and consideration.  The RO since has 
continued to deny these claims and returned the case to the 
Board.  

In an October 2001 rating decision the RO granted service 
connection for mood disorder with depressive features 
secondary to tibia and fibula fractures and assigned a 30 
percent evaluation.  Service connection for pes planus and 
entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence was denied.  


FINDINGS OF FACT

1.  The veteran's service connected left distal fibula 
fracture, status post open reduction and internal fixation; 
and closed reduction and external fixation tibia fracture 
with iliac crest bone graft is manifested primarily by 
complaints of recurrent tenderness and pain.  Range of motion 
of the left ankle is normal; there was no instability.  
Impairment is not shown to be more than moderate.  

2.  The veteran's service connected mood disorder with 
depressive features has been manifested by alexithymic mood; 
depression, irritability, anger and a sense of futility.  

3.  The veteran does not allege, and the evidence does not 
otherwise suggest, that she has a right ankle or right knee 
disability that was directly incurred in or aggravated during 
service.  

4.  There is competent medical evidence of record showing 
that the veteran does not currently have a right ankle or 
right knee disability.  

5.  There is clear and convincing evidence that the veteran's 
bilateral pes planus existed prior to service.  

6.  There is no competent medical evidence that the veteran's 
bilateral pes planus increased in severity during service.  

7.  The veteran's surgery of March 1, 2001, for removal of 
retained hardware from the left ankle and scar revision from 
the left ankle, was directly related to her service connected 
left distal fibula fracture, status post open reduction and 
internal fixation; and closed reduction and external fixation 
tibia fracture with iliac crest bone graft.  She needed 
convalescence through April 27, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for left distal fibula fracture, status post open 
reduction and internal fixation; and closed reduction and 
external fixation tibia fracture with iliac crest bone graft 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2002).   

2.  The criteria for an initial evaluation in excess of 30 
percent for mood disorder with depressive features have not 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9443 
(2002).  

3.  A right ankle disability was not incurred in active 
service, nor is it proximately due to, or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2002).  

4.  A right knee disability was not incurred in active 
service, nor is it proximately due to, or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2002).  

5.  Bilateral pes planus was not aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1101, 1110, 1153, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2002).  

6.  The criteria for a temporary total disability evaluation 
based upon a period of convalescence from March 1, 2001 to 
April 27, 2001 have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.30 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The March 2001 and June 2001 RO letters informed 
the veteran of the evidence needed to substantiate the 
claims.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A §§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran was afforded VA examinations in June 1999, July 1999, 
July 2001 and August 2001.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Initial Evaluations 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

a.  Left Distal Fibula Fracture

The veteran's service connected left distal fibula fracture, 
status post open reduction and internal fixation; and closed 
reduction and external fixation tibia fracture with iliac 
crest bone graft was initially assigned a 20 percent 
evaluation under Diagnostic Code 5262, for impairment of the 
tibia and fibula.  38 C.F.R. § 4.71a.  A 20 percent rating is 
assigned for malunion of the tibia and fibula with moderate 
knee disability.  Malunion of the tibia and fibula with 
marked knee or disability warrants a 30 percent evaluation.  
A 40 percent evaluation requires nonunion of the tibia and 
fibula with loose motion requiring a brace.  38 C.F.R. § 
4.71a (2002).

The words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2002).  Terminology such as 
"slight," "moderate" and "severe" used by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

Other impairment of the knee, with recurrent subluxation or 
lateral instability that is severe, shall be rated 30 
percent; if moderate, 20 percent; and if slight, 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).  

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5261 (2002).  

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion of 140 degrees and extension of 0 degrees.  For the 
ankle, it is dorsiflexion 0 to 20 degrees and plantar flexion 
0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

In the alternative, ankylosis of the knee, extremely 
unfavorable, in flexion at an angle of 45° or more shall be 
rated 60 percent.  In flexion between 20° and 45° shall be 
rated 50 percent.  In flexion between 10° and 20° shall be 
rated 40 percent.  Favorable angle in full extension, or in 
slight flexion between 0 and 10° shall be rated 30 percent.  
38 C.F.R. § 4.71a; Diagnostic Code 5256 (2002).

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270 (2002).  

At the June 1999 VA examination left ankle dorsiflexion was 
10 degrees, plantar flexion was 35 degrees, inversion was 20 
degrees, eversion was 10 degrees.  The veteran had some soft 
tissue swelling both anteriorly, medically and laterally on 
the left ankle and it was tender to touch, especially on the 
lateral aspect of the left ankle in front of the lateral 
malleolus.  No swelling was noted in the left leg and no 
tenderness was noted, no vascular skin changes were noted, 
peripheral pulses were intact.  No plantar calluses or warts 
were noted.  There was no tenderness or swelling about the 
left knee.  No drawer sign was elicited.  The Lachman's test 
was negative.  Medial and lateral stress test did not reveal 
any instability or laxity of the ligaments.  McMurry's sign 
was negative.  Mild crepitations were noted during passive 
range of motion of the left knee.  Range of motion of the 
left knee was 0 to 135 degrees.  The veteran did not seem to 
have any discomfort during range of motion examination.  

The June 1999 VA radiology report revealed an old healed 
fracture deformity of the distal left tibia.  Metallic plate 
with multiple screws were demonstrated along the distal shaft 
of the left fibula.  The distal tibia and fibula appeared to 
be partially fused.  Early changes of degenerative arthritis 
were demonstrated at the left ankle joint.  Slight soft 
tissue swelling was also noted.  

VA outpatient treatment records show that in November 2000 
there was no left knee swelling but there was mild crepitus.  
In May 2001 left ankle inversion was 0-18 degrees, eversion 
was 0-8 degrees, dorsiflexion was 0-12 degrees, plantar 
flexion was 0-40 degrees.  There was no clubbing, cyanosis or 
edema.  Pulses were moderately impaired.  Sensation was 
intact.  

At the July 2001 VA examination the left ankle was swollen.  
There was tenderness to the lateral malleolus.  Dorsiflexion 
was 10 degrees and plantar flexion was 40 degrees.  The 
veteran had a varus / valgus of 10 degrees.  There was no 
left knee swelling but some mild tenderness to palpation of 
the joint and the knee was stable anteriorly / posteriorly 
and medially / laterally.  Range of motion was zero degrees 
extension and 120 degrees of flexion.  The July 2001 VA x-
rays showed evidence of an old fracture to the distal fibula.  
There was evidence of degenerative joint disease of the left 
knee.  

VA outpatient treatment records show that in November 2001 
there was no edema, pulses were moderately impaired.  

The record does not show that the veteran has symptomatology 
that would support a rating in excess of the 20 percent 
currently assigned under Diagnostic Code 5262.  That is, 
there is no showing of marked ankle or knee impairment.  In 
this regard, the Board notes that there was slight limitation 
of left ankle and left knee motion.  Tenderness has been 
noted at various times.  However, these findings translate 
into no more than moderate impairment.  There is no 
instability of the affected joints noted, no abnormal 
neurological findings.  The Board finds that the 20 percent 
evaluation currently in effect represents moderate knee or 
ankle disability and is adequate.  

When reviewing other potentially applicable Codes, the Board 
notes that an increased evaluation is not supported by the 
record.  As to the knee, examinations found no instability of 
the left knee in June 1999 or July 2001.  Thus a rating 
beyond 20 percent is not warranted under Diagnostic Code 
5257.  

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  The General Counsel 
stated that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion which at least meets the criteria for a zero- 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or 5261 (extension limited to 5 degrees 
or more) in order to obtain a separate rating for arthritis.  
General Counsel subsequently held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Code 5003 
and vice versa.  The precedent opinions of the VA General 
Counsel's Office are binding upon the Board.  38 U.S.C.A. § 
7104 (West Supp. 2002).  Here there is no finding of 
instability and motion of the left knee has been consistently 
been shown to be almost full, (most recently from 0 to 120 
degrees).  Thus, a separate rating for arthritis is not for 
consideration.  

The left knee is not ankylosed, and therefore a rating beyond 
20 percent is not warranted under Diagnostic Code 5256.  In 
addition, motion of the knee is not limited to the extent 
that an increased evaluation would be warranted under 
Diagnostic Codes 5260 or 5261 (2002), since motion has been 
documented as from 0 to 120 degrees.  

As to the left ankle, there is no evidence of record to 
support a finding that a rating beyond 20 percent would be 
appropriate under any code pertaining to that joint.  There 
is no ankylosis, and thus Diagnostic Code 5270 would not 
apply.  Diagnostic Code 5271 provides a 10 percent evaluation 
for moderate motion restriction, but the pertinent evidence 
of record shows slight motion restriction involving the 
ankle.  

The objective examination findings reasonably support a 
conclusion that the veteran's disability, overall, with pain 
and tenderness is disabling.  However, the current 20 percent 
evaluation is consistent with the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Because the disability has associated limitation of motion, 
the Board must consider functional loss and other factors, 
set forth above.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran has complaints of 
pain and tenderness.  The Board finds that the veteran has 
not demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 20 percent evaluation currently assigned is based on the 
veteran's complaints and the clinical findings on 
examination.  As noted above, in May 2002, motion of both the 
left knee and the left ankle was slightly limited.  The Board 
finds that the veteran has evidenced no additional 
manifestations not already contemplated, such as atrophy, 
weakness, incoordination, or deformity.  Based on the 
foregoing, the Board finds that a higher rating based on 38 
C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.  

In summary, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet.  
App. 589 (1991).  In this case, the Board finds that the 
evidence viewed objectively supports no more than a 20 
percent evaluation for residuals of a left distal fibula 
fracture, status post open reduction and internal fixation; 
and closed reduction and external fixation tibia fracture 
with iliac crest bone graft.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's residuals of a left 
distal fibula fracture, status post open reduction and 
internal fixation; and closed reduction and external fixation 
tibia fracture with iliac crest bone graft was more than 20 
percent disabling.  Thus "staged ratings" greater than 20 
percent are not warranted for any period since the effective 
date of service-connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

b.  Mood Disorder with Depressive Features 

The veteran's service connected mood disorder with depressive 
features was initially assigned a 30 percent evaluation under 
Diagnostic Code 9433, for dysthymic disorder.  38 C.F.R. 
§ 4.130 (2002).  Dysthymia is rated under the general formula 
for rating mental disorders, the criteria for which are set 
forth at DC 9440 and provide that occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events) warrants a 30 percent rating.  
38 C.F.R. § 4.130, Diagnostic Code 9433.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126.  

After reviewing the pertinent evidence of record, the Board 
finds that since service connection has been in effect, the 
criteria for an initial rating in excess of 30 percent have 
not been met.  The veteran's mood disorder with depressive 
features has been productive of no more than moderate 
occupational and social impairment consistent with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Her clinical 
disability picture overall has remained essentially the same 
by history and currently throughout the rating period.  Her 
GAF score was consistently 55, which is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).  

VA outpatient treatment records show that in December 2000 
the veteran's cooperation was limited initially, later she 
became more cooperative with the evaluation.  Her mood was 
somewhat depressed.  There were no obsessions or compulsions.  
At the August 2001 VA examination the veteran's attitude 
toward the examiner was somewhat evasive and to a degree she 
was uncooperative.  Her mood was alexithymic.  

The clinical data fails to show that the veteran's service 
connected mood disorder with depressive features was 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships as 
warranted for a 50 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9433.  In December 2000 the veteran's affect 
was appropriate to the speech content and stated mood.  Her 
speech was of normal rate and rhythm.  At the August 2001 VA 
examination her speech was low in volume and normal in rate.  
She also had been depressed, despairing; irritable, angry and 
suffering from a sense of futility and all of these affects 
were noted during the interview.  Her memory was relatively 
intact.  

The veteran's mood disorder with depressive features was not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships as necessary for a 70 
percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9433.  
In December 2000 there were no suicidal or homicidal 
ideations or obsessive or compulsions.  Insight and judgment 
were poor.  Psychomotor activity was within normal limits.  
At the August 2001 VA examination the veteran exhibited no 
unusual behavior or psychomotor activity.  Insight was fair 
and judgment was also considered fair.  

Clinical findings also fail to demonstrate evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name as warranted for 
a 100 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 
9433.  In December 2000 thought process was goal directed and 
coherent.  There was no looseness of associations or flight 
of ideas.  There were no delusions, auditory / visual / 
olfactory hallucinations.  At the August 2001 VA examination 
there was no evidence for the presence of hallucinations or 
delusions.  Orientation was to person, place and time was 
within normal limits.  

Based on the veteran's objective findings historically and 
currently, the Board finds that since service connection has 
been in effect, the veteran's mood disorder with depressive 
features more nearly approximates the criteria for a rating 
of 30 percent and no more.  The preponderance of the evidence 
weighs against the veteran's claim and is not in equipoise.  
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9433.  

Service Connection 

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2002).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

a.  Right Ankle and Right Knee Disabilities 

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  The veteran 
does not allege, and the evidence does not otherwise suggest, 
that she has a right ankle or right knee disability that was 
directly incurred in or aggravated during service, or which 
may be presumed to have been so incurred.  Consequently, the 
Board need not discuss the granting of service connection on 
a direct basis.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  Rather, in this particular appeal, the 
veteran alleges that she has a right ankle and right knee 
disability that is proximately due to or the result of her 
already service-connected residuals of a left distal fibula 
fracture, status post open reduction and internal fixation; 
and closed reduction and external fixation tibia fracture 
with iliac crest bone graft.  38 C.F.R. § 3.310(a).  

Service medical records show that the veteran complained of 
right ankle pain in June 1998.  The June 1999 VA examination 
impression was normal physical examination of the right knee 
and right ankle.  The radiology report revealed that there 
was no significant abnormality of the right ankle.  Joint 
space was well maintained.  

The July 2001 VA examiner wrote that x-rays and physical 
examination of the right ankle and right knee did not show 
any objective identifiable pathology to explain the 
discomfort that the veteran was experiencing.  The examiner 
opined that it was, however, as likely as not, that the 
symptoms of pain were associated with the added weightbearing 
responsibility of the right lower extremity secondary to the 
service connected left ankle and left knee disabilities.  

The Court has had occasion to discuss what constitutes a 
"disability".  A symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  In this case, there are 
subjective complaints of right ankle and right knee pain 
without any evidence of underlying pathology.  In effect, no 
competent medical evidence of the current existence of any 
clinical disability manifested primarily by right ankle pain 
and right knee pain has been presented.  

So inasmuch as the medical evidence shows that the veteran 
does not have a current right ankle or right knee disability 
her claim for service connection must be denied.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  "Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C. § 1110.  In the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpret 38 U.S.C. 
§ 1131 as requiring the existence of a present disability for 
VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a right ankle or right knee 
disability either on a direct basis or as secondary to the 
service-connected residuals of a left distal fibula fracture, 
status post open reduction and internal fixation; and closed 
reduction and external fixation tibia fracture with iliac 
crest bone graft.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Bilateral Pes Planus

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2002).  In this instance service 
medical records show that moderate asymptomatic pes planus 
was noted on the veteran's December 1997 Report of Medical 
Examination at enlistment.  

Consequently, the issue before the Board is not the 
incurrance but rather aggravation of bilateral pes planus 
during the veteran's active duty service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (2002).  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (2002).  

The service medical records do not show that the veteran 
complained of or was treated for bilateral pes planus.  The 
record does not show that the veteran's bilateral pes planus 
underwent an increase in the severity during service.  The 
evidence of record does not demonstrate that the veteran had 
an aggravation of bilateral pes planus symptomatology beyond 
the normal progression of the pre-existing disability.  The 
post-service VA outpatient treatment records do not show that 
the veteran was seen for bilateral pes planus.  None of the 
medical evidence of record contains an opinion or other 
competent evidence to show that there was a permanent 
increase in severity of the veteran's preexisting bilateral 
pes planus during service.  The Board therefore concludes 
that the veteran's claim for service connection for bilateral 
pes planus is denied.

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service-connection for 
bilateral pes planus the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 
(1990); Alemany, 9 Vet. App. 518, 519 (1996).  

Temporary Total Rating of 100 percent 38 C.F.R. § 4.30

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
38 C.F.R. § 3.105(e) of this chapter.  Such total rating will 
be followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.  
38 C.F.R. § 4.30 (2002).  

Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
Surgery necessitating at least one month of convalescence 
(Effective as to outpatient surgery March 1, 1989.)  (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989.)  (3) 
Immobilization by cast, without surgery, of one major joint 
or more.  (Effective as to outpatient treatment March 10, 
1976.)  A reduction in the total rating will not be subject 
to 38 C.F.R. § 3.105(e) of this chapter.  The total rating 
will be followed by an open rating reflecting the appropriate 
schedular evaluation; where the evidence is inadequate to 
assign the schedular evaluation; a physical examination will 
be scheduled prior to the end of the total rating period.  
38 C.F.R. § 4.30(a) (2002).  

A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: (1) Extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph (a) (1), (2) or 
(3) of this section.  (2) Extensions of 1 or more months up 
to 6 months beyond the initial 6 months period may be made 
under paragraph (a) (2) or (3) of this section upon approval 
of the Adjudication Officer.  38 C.F.R. § 4.30(b) (2002).  

Records show the veteran underwent outpatient surgery on 
March 1, 2001, at the G. V. Sonny Montgomery Veterans Affairs 
Medical Center for removal of retained hardware from the left 
ankle and scar revision from the left ankle.  The procedure 
involved ellipse out the distal aspect of the veteran's 
fibula on the left lateral ankle and the old scar was removed 
as a full thickness cutaneous flap.  The incision was carried 
deeper into the wound doun to the hardware.  The two most 
distal screws in the one-third tubular plate on the fibula 
were identified and then removed with the screwdriver.  The 
wound was irrigated with normal saline irrigation and the 
wound was closed with interrupted nylon sutures.  A soft 
dressing was applied and the veteran was taken to the 
recovery room without any incident.  And according to the 
report of her March 1, 2001, operation, there were no 
complications, her estimated blood loss was 25 CC and her 
condition was stable.  The post-operative instructions for 
ambulatory surgery patients instructed the veteran to place 
antibiotic ointment on the incision and to take 1-2 Percocet 
every 4-6 hours as needed for pain.  

As support for her claim for a temporary total rating of 100 
percent under 38 C.F.R. § 4.30, the veteran submitted her 
Post-Operative Instructions for Ambulatory Surgery Patients 
and an Activity And / Or Work Release Statement.  The 
Activity And / Or Work Release Statement indicated that the 
period of treatment was from March 1, 2001 to April 27, 2001, 
and that the medical / surgical care was completed.  The 
physician indicated that the veteran may return to work on 
April 30, 2001 with no restrictions.  As such, the Board 
finds that the veteran is entitled to a temporary total 
rating for post surgical convalescence.  This would run from 
the date of surgery, March 1, 2001, through the month the 
need for convalescence ended (April 27, 2001).  So payment 
would be through April 27, 2001.  

As indicated above, service connection has been granted for 
the disability that was the subject of this surgical 
procedure, i.e., for residuals of a left distal fibula 
fracture, status post open reduction and internal fixation; 
and closed reduction and external fixation tibia fracture 
with iliac crest bone graft.  It follows that a total rating 
is warranted for the period following the foregoing surgical 
procedure because, as the veteran's physician indicated that 
the medical / surgical care was completed on April 27, 2001.  


ORDER

An initial rating in excess of 20 percent for residuals of a 
left distal fibula fracture, status post open reduction and 
internal fixation; and closed reduction and external fixation 
tibia fracture with iliac crest bone graft is denied.  

An initial rating in excess of 30 percent for mood disorder 
with depressive features secondary to tibia and fibula 
fractures is denied.  

Service connection for a right ankle disability is denied.

Service connection for a right knee disability is denied.

Service connection for bilateral pes planus is denied.

Entitlement to a temporary total post surgical convalescent 
rating pursuant to 38 C.F.R. § 4.30 based on removal of 
retained hardware from the left ankle and scar revision from 
the left ankle from March 1, 2001, to April 27, 2001, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

